Citation Nr: 1622090	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-22 466	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.

2. Entitlement to service connection for a sleep disorder, to include sleep apnea. 


REPRESENTATION

Appellant represented by:	Neil Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  He also had additional periods of service in the National Guard and Navy Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied service connection for PTSD and sleep apnea respectively. 

Regarding the Veteran's acquired psychiatric disorder claim, the May 2013 rating decision purported to reopen the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) denying the claim on the merits.  However, the record indicates that notice of the November 2008 rating decision was returned as undeliverable in November 2008 and March 2009.  Although there is no indication that the Veteran appealed the November 2008 rating decision, there is no indication that notice of the rating decision was received by the Veteran.  Thus, the November 2008 rating decision is not final.  38 U.S.C.A. § 5104; 38 C.F.R. §§ 3.103(b), (f) (2015), 3.104(a).  

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board construes the claim for service connection for PTSD as encompassing all psychiatric diagnoses. 

The Veteran testified before the undersigned at a Board hearing in February 2015.  A transcript of the hearing has been associated with the Veteran's claims file.  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.  In April 2016, prior to the expiration of the 60 days, the Veteran submitted additional evidence.  Because the Veteran's substantive appeal was received in June 2014, he has not asked for initial review of the evidence by the agency of original jurisdiction (AOJ), and the appeals are all granted or remanded; the Board may consider this evidence in the first instance.  38 U.S.C.A. § 7105(e) (West 2014); Cf. 38 C.F.R. § 20.1304 (2015).
The issue of entitlement to service connection for a sleep disorder, to include sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current acquired psychiatric disorder, posttraumatic stress disorder and major depressive disorder, had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Legal Principles

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran contends that in the summer of 1971, while stationed in Fort Hood, Texas, he was subject to a personal attack.  A fellow service member yelled racial slurs at him, beat him, and pounded his head on a dump truck in front of several other service members.  See April 2008 Correspondence.  The Veteran further reported that he did not receive medical attention after the assault.  Id.     

In June 2008, VA issued a formal finding of lack of information required to corroborate stressors associated with the Veteran's PTSD claim.  In May 2013, the Joint Service Records Research Center (JSRRC) submitted a memorandum indicating that the Veteran's stressor could not be confirmed.  

Generally speaking, a diagnosis of PTSD does not by itself corroborate the claimed stressor and a VA examiner cannot provide the supporting evidence of a stressor.  See Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate a stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence is still subject to a credibility analysis.  Menegassi, 638 F.3d at 1382.

Here, the Board finds that the evidence of record, including the Veteran's statements, his history of alcohol abuse, his inability to maintain employment after separation, the VA psychiatrist's opinions, and the January 2015 VA examiner's opinion provide evidence of behavior changes in response to the reported in-service personal assault; and provide sufficient supporting evidence of the claimed stressor.

The Veteran's service entrance examination is silent for any symptoms or diagnoses of a psychiatric disorder.  Service treatment notes show that in February 1973, he complained of depression.  The service treatment records also show that after the reported assault, there were numerous reports of excessive alcohol use.  Personnel records show that the Veteran was disciplined for verbally assaulting a fellow service member in September 1971.  The Veteran appealed his sanction stating that, "[His] punishment is quite unjust and a necessity to me as a Black man to do so. [sic] I feel that the punishment . . . is an extremely over emphasized punishment and is a form of racial discrimination . . . I am pretty sure just about everyone at Fort Hood is guilty of a verbal assault at one time or another.  So the situation I now find myself in is very prejudicial and prejudged [sic]."  See Service Personnel Records.  In May 1973, the Veteran asked to see a social worker.  See Service Treatment Records.    

Although there is indication that the Veteran was treated for, or complained of, symptoms of an acquired psychiatric disorder in service, the post-service medical evidence is conflicting as to whether or not the Veteran has a diagnosis of PTSD and whether or not the Veteran's current acquired psychiatric disorder is related to service.  

Notably, the Veteran's VA treatment records indicate that he was screened for PTSD, but PTSD was ruled out.  See August 2007 VA Treatment Note.  The Veteran's VA treatment records do consistently show a diagnosis of major depressive disorder.  

The Veteran was afforded a VA examination in July 2014.  The examiner opined that the Veteran did not have a diagnosis of PTSD but diagnosed major depressive disorder, moderate with anxious stress, and alcohol use disorder.   Symptoms attributable to the Veteran's major depressive disorder included anxious distress-depressed mood, anxiety, irritability, fatigue, feeling unmotivated, and sleep disturbance.  The Veteran also reported that he used alcohol to cope with his mental health symptoms.  He reported that since service he has held several jobs including juvenile detention counselor, social worker, and a program administrator for social services.  He reported that he was fired because he could not cope with the pressures of the job and getting accreditation.  

During the examination the Veteran reported he first sought mental health treatment in 1994.  He reported being hospitalized at St. Joseph's hospital for chronic depression and anxiety.  He noted that he has been psychiatrically hospitalized approximately 4 times with the rest of the admissions being at Charter Ridge.  The Veteran denied alcohol abuse prior to service and reported that his drinking increased after his reported assault.  

The examiner indicated that the Veteran's reported stressor does meet the criteria required for a diagnosis of PTSD.  As part of the July 2014 examination, the Veteran was provided a Structured Inventory of Malingered Symptomatology (SIMS) and a Personality Assessment Inventory (PAI) to further assess his symptoms experience.  The examiner stated that based on the PAI, the Veteran's scores fell into a range indicative of an attempt to portray oneself in an especially negative manner.  The results suggested the strong possibility of careless responding, extremely negative self-presentation, or malingering.  The examiner indicated that regarding the SIMS, the Veteran's total score was 36 and scores of four of the scales of this measure were significantly elevated above clinical and forensic cutoff scores indicating that the Veteran is endorsing symptoms that are atypical in patients with diagnosed psychiatric or cognitive disorders. 

In sum, the examiner opined:

[The Veteran's] invalid testing presentation provided limited results on which to make diagnostic interpretations.  He endorses a few symptoms of PTSD, but the frequency, severity, and totality of symptom endorsement does not warrant a PTSD diagnosis at this time using either the DSM-IV or the DSM-5.  He endorses symptoms of fatigue, depressed mood, feeling
unmotivated, irritability, and panic-like symptoms that appear to cause
him distress and mild to moderate social and occupational impairment.  He
also reported an extensive alcohol abuse history and recent use of alcohol
to "cope" with his bothersome symptoms.  At this time, his reported
symptoms seem most consistent with a diagnosis of Major Depressive
Disorder, Moderate, With Anxious Distress and Alcohol Use Disorder.

The examiner further opined that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in-service assault.  The examiner reasoned that the Veteran's reported PTSD stressor was not verified by his personnel records and that the Veteran's "invalid testing presentation" provided limited results on which to make diagnostic interpretations.  "[The Veteran] endorses a few symptoms of PTSD, but the frequency, severity, and totality of symptom endorsement does not warrant a PTSD diagnosis at this time and the validity of his self-report is a concern given the invalid testing results.  At this time, his reported symptoms seem most consistent with a diagnosis of major depressive disorder, moderate, with anxious distress and alcohol use disorder."  

The examiner also opined that is less likely than not that the Veteran's current diagnoses of major depressive disorder and alcohol use abuse were incurred in or caused by his reported military stressor.  The examiner reasons that although the Veteran reports experiencing distress following his reported in-service assault, his current symptom presentation seems to be related to current situational stressors.  "When he initially engaged in mental health treatment . . . in 2002, his reported stressor at that time included his recent termination from a long-standing job and depressive symptoms surrounding coping with that incident.  He has since reported experiencing nightmares and flashbacks related to his reported military stressor, but that has not been a focus of treatment thus far."  The examiner further stated that the markers identified on his VA examination request (Veteran's lay statements, general discharge for continued and willful absence from military assembles, Veteran was accused of threatening a soldier, Veteran was written up for being disorderly in station, Veteran's statement regarding harsh disciple, and Veteran's service treatment records indicating that he has "several problems including financial and promotional, etc.") do not specifically indicate that the Veteran had a mental health disorder, nor was one diagnosed at that time. The examiner also noted that the Veteran was written up for being disorderly in station prior to his alleged assault.  Thus, the examiner found there was no clear evidence connecting the Veteran's current symptoms to his reported in-service stressor.          

In March 2015, the Veteran submitted an opinion from Dr. J.M.  In his opinion Dr. J.M diagnosed the Veteran with PTSD with concomitant and related major depressive disorder and opined that both diagnoses are directly related to the Veteran's reported in-service assault.  The doctor also opined that the Veteran overuses alcohol to relieve his PTSD and depressive symptoms.  Dr. J.M further stated that the limitations imposed by the Veteran's acquired psychiatric disorder are very severe and make him unable to secure and follow gainful employment.  Dr. J.M's report shows that he reviewed the claims file and considered the Veteran's military and medical history in reaching his opinions.  

Dr. J.M. noted that after the Veteran's assault, his personnel records show that he began to "act out" citing the Veteran's in-service verbal assault incident.  The doctor also noted that the Veteran also "acted out" while on duty in the Army National Guard as evidenced by his numerous unexcused absences.      

Dr. J.M. interviewed the Veteran at length regarding his symptoms.  The Veteran reported recurrent, involuntary, and intrusive memories, traumatic nightmares, and flashbacks, anger.  He reported that alcohol relieved his trauma-related thoughts and feelings.  He reported that he has trouble being around groups of people, work sites, and anyone one in uniform reminds him for his in-service assault.  Dr. J.M. found that the Veteran showed negative alterations in cognitions and mood including an inability to recall key features of the traumatic event, persistent and often distorted negative beliefs and expectations about himself or the world, persistent distorted blame for self and others for causing the traumatic event or for resulting consequences, markedly diminished interest in (pre-traumatic) significant activities, and feeling alienated from others.  

The Veteran also reported irritable or aggressive behavior, problems with concentration, hypervigilance, and sleep disturbance.  Dr. J.M found that the based on the Veteran's history his symptoms had persisted at severe level for decades after his assault and that his symptoms cause significant social and occupational distress or functional impairment.     

In sum, there are conflicting medical opinions regarding whether the Veteran's current acquired psychiatric disorder is related to an in-service assault.  When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, whether the opinion is definitive and is supported by a raionale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The July 2014 VA examination and the March 2015 opinion from Dr. J.M, are of equal probative weight.  Both medical professionals were qualified to render the opinions, and both reviewed the claims file and considered the Veteran's competent statements.  They also include definitive opinions supported by a rational.  Hence, the evidence is at least in equipoise.  Therefore, reasonable doubt is resolved in the Veteran's favor and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The chronic mental disability resulting from the in-service events has been clinically identified as PTSD with concomitant and related Major Depressive Disorder.  See March 2015 Private Medical Opinion.  As the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD and major depressive disorder, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for an acquired psychiatric disability, PTSD and major depressive disorder, is granted. 


REMAND

The Veteran has a current diagnosis of sleep apnea.  He has asserted that his sleep disorder is related to the now service-connected acquired psychiatric disorder.  See February 2015 Hearing Transcript.  In light of the grant of service connection for an acquired psychiatric disorder, secondary service connection theory of entitlement for must also be considered and addressed.  Thus a VA examination is necessary. 

The record shows that the Veteran received benefits from the Social Security Administration (SSA).  There is no indication in the claims file that records have been sought from SSA.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to determine whether it is at least as likely as not (50 percent or better probability) that the current sleep apnea is caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected acquired psychiatric disorder, to include PTSD and major depressive disorder.

The examiner should note that VA will not concede aggravation unless the baseline level of the non-service connected disability (sleep disorder) is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

If the examiner rejects the Veteran's reports, a reason must be provided; this cannot be due solely to a lack of medical documentation, although this may be considered with the other available evidence.

If the question cannot be answered without resort to speculation, the examiner should state whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the opinion to be provided.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


